In a proceeding pursuant to section 793 of the Civil Practice Act, the appeal is (1) from an order dated March 12, 1958 which resettled an order dated January 3, 1958 directing appellant to pay $30 a week to respondent on account of a judgment, and (2) from an order dated March 18, 1958 granting reargument of the application for installment payments, and adhering to the original decision. Order dated March 18, 1958 unanimously affirmed, without costs. In our opinion the record justifies the finding of the Special Term that appellant was receiving at least $100 a week from his business. Considering the reasonable requirements of appellant and his wife (Civ. Prac. Act, § 793), in the circumstances of this case it was proper to direct that appellant pay $30 a week. Appeal from order dated March 12, 1958 dismissed, without costs. (Cf. Manfra v. City of New York, 6 A D 2d 817.) Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.